Title: From George Washington to Pierre L’Enfant, 28 November 1791
From: Washington, George
To: L’Enfant, Pierre Charles



Dear Sir
Philadelphia Novr 28th 1791

Your letter of the 21st instant came duly to hand, as did one of the same date from Mr Carroll of Duddington on the same subject. A Copy of my answer to the latter is enclosed, by which you will perceive I have proposed an accomodation. As a similar case cannot happen again (Mr Carrolls house having been begun before the Federal District was fixed upon) no precedent will be established by yielding a little in the present instance; and it will always be found sound policy to conciliate the good-will rather than provoke the enmity of any man, where it can be accomplished without much difficulty, inconvenience or loss. Indeed the more harmoniously this, or any other business is conducted the faster it will progress, & the more satisfactory will it be.
Should Mr Carroll adopt the first alternative mentioned in my letter to him—and there is no pressing cause for taking the building down this Winter, the materials will be less liable to injury by standing as they are—and less apt to be stolen than if they should be taken down before the period shall arrive for reerection.
As there is a suspension at present of the business which took Mr Ellicots brother to Georgia there will be no occasion for his proceeding thither, until he shall receive further advice from me, or from the Department of War. But it is my earnest wish, & desire, that he would give every aid in his power to prepare for a large sale of Lots in the Spring, agreeably to the sentiments

which have been communicated to the Commissioners; And it is moreover exceedingly to be wished, that correct Engravings of the City could be had and properly dissiminated (at least) through out the United States before such Sale.
A great pressure of business at this time, prevents me from adding more than that I am with esteem and regard Dear Sir Your Most Obedt Servt

Go: Washington

